 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   STACIE DAVIS,

 9                               Plaintiff,                  Case No. C19-1380 RSM

10           v.                                              ORDER

11   76 STOP STORE, OWNER (S), et al.,

12                               Defendants.

13

14           Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-

15   entitled action. (Dkt. # 1.) The application is deficient because Plaintiff did not sign the

16   application or the written consent for payment of costs required by LCR 3(c). (Id. at 2.) Plaintiff

17   also identified her date of last employment as “1/11/20.” (Id. at 1.) Further, it appears Plaintiff

18   filed three unsigned proposed complaints in this matter, and three signed certifications filed as a

19   separate exhibit. (Dkt. ## 1-1, 1-2, 103, 1-4.) It is unclear which proposed complaint is intended

20   to be the operative proposed complaint, or if Plaintiff intended to file three separate actions. It is

21   also unclear which signed certification corresponds with each proposed complaint. Lastly, as

22   explained in the Clerk’s notice to Plaintiff (dkt. # 2), Plaintiff has failed to submit a civil cover

23   sheet which is required by LCR 3(a).




     ORDER - 1
 1               Plaintiff must correct the deficiencies identified above and provide clarification

 2   regarding which complaint is the intended operative proposed complaint, no later than October

 3   3, 2019. The failure to correct these deficiencies may result in a recommendation that this matter

 4   be dismissed.

 5          The Clerk is directed to send copies of this order to the parties and to the Honorable

 6   Ricardo S. Martinez.

 7          Dated this 4th day of September, 2019.


                                                            A
 8

 9                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
